Citation Nr: 1722445	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-22 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease with coronary artery disease status post bypass grafting, prior to November 1, 2008.

2.  Entitlement to a higher initial rating for ischemic heart disease with coronary artery disease status post bypass grafting, from November 1, 2008 through January 14, 2013 (currently rated 10 percent disabling prior to January 12, 2010 and 60 percent disabling from January 12, 2010 through January 14, 2013).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 1, 2008.

4.  Entitlement to a TDIU due to service-connected disabilities from November 1, 2008 through January 11, 2010.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to January 1968, which includes service in the Republic of Vietnam.  He received the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and July 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2011 decision, the RO granted service connection for ischemic heart disease with coronary artery disease status post bypass grafting and assigned an initial 10 percent disability rating, from June 27, 2002 through January 11, 2010, and an initial 30 percent disability rating, from January 12, 2010.  The Veteran timely appealed the initial ratings assigned.  In the July 2013 decision, a Decision Review Officer (DRO) granted a TDIU, from January 12, 2010.  The DRO also assigned an initial 60 percent disability rating for ischemic heart disease with coronary artery disease status post bypass grafting, from January 12, 2010.

An informal hearing conference with a DRO was conducted in July 2013 and a report of that conference has been associated with the Veteran's file.

In a second rating decision dated in July 2013, a DRO assigned an initial total (100 percent) rating for ischemic heart disease with coronary artery disease status post bypass grafting and granted SMC pursuant to 38 U.S.C.A. § 1114 (s), both from January 15, 2013.

As the Veteran has been granted the full benefit sought for ischemic heart disease with coronary artery disease status post bypass grafting during the entire period since January 15, 2013, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board videoconference hearing before a Veterans Law Judge on his August 2013 and April 2015 substantive appeals (VA Form 9).  He withdrew his Board hearing request in October 2016 (see October 2016 statement from the Veteran's representative).

In April 2017, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board notes that the Veteran's representative submitted a notice of disagreement in August 2013 with respect to the effective date awarded for the assignment of a higher (60 percent) rating for ischemic heart disease with coronary artery disease status post bypass grafting.  A statement of the case was issued in March 2015 which included the matter of entitlement to an effective date earlier than January 12, 2010 for the award of a 60 percent rating for the service-connected cardiac disability.  The Veteran subsequently submitted a substantive appeal (VA Form 9) in April 2015 and the issue of entitlement to an earlier effective date for the award of a 60 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting was certified to the Board (via a "Certification of Appeal" form, VA Form 8).

The issue of entitlement to a higher initial rating for ischemic heart disease with coronary artery disease status post bypass grafting is before the Board following the Veteran's timely appeal of the July 2011 rating decision.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has not included the separate issue of entitlement to an earlier effective date for the award of a 60 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting because, in essence, the DRO granted a staged rating for the service-connected cardiac disability by way of the first July 2013 decision.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board's adjudication of the higher initial rating issue will include consideration of, among other things, whether a higher rating for the service-connected cardiac disability is warranted at any time since the effective date of service connection (to include during the period prior to the January 12, 2010 effective date for the award of a 60 percent rating for the service-connected cardiac disability).

Regarding characterization of the issues on appeal, the Board is granting an initial 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting during the entire period from November 1, 2008 through January 14, 2013.  The issue of entitlement to a higher initial rating for the service-connected cardiac disability during the remainder of the claim period prior to November 1, 2008 is being remanded for additional development.  Also, the Veteran has expressed disagreement with the January 12, 2010 effective date for the award of a TDIU.  As explained below, the claim for a TDIU during the period from November 1, 2008 through January 11, 2010 is rendered moot by the grant of a 100 percent rating for the service-connected cardiac disability and the grant of SMC pursuant to 38 U.S.C.A. § 1114 (s) during that period.  Hence, the issue of entitlement to a TDIU during the period from November 1, 2008 through January 11, 2010 is being dismissed.  The issue of entitlement to a TDIU prior to November 1, 2008 is being remanded for additional development.  Hence, the higher initial rating and TDIU issues have both been bifurcated, as set forth on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of entitlement to a higher initial rating for ischemic heart disease with coronary artery disease status post bypass grafting prior to November 1, 2008 and entitlement to a TDIU prior to November 1, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period from November 1, 2008 through January 14, 2013, the evidence is at least evenly balanced as to whether the Veteran's ischemic heart disease with coronary artery disease status post bypass grafting resulted in an estimated metabolic equivalents (METs) level of 3 or less.

2.  From November 1, 2008 through January 14, 2013, the Veteran had a service-connected disability rated as total and additional service-connected disability ratable at 60 percent or more.

3.  As a total (100 percent) rating for ischemic heart disease with coronary artery disease status post bypass grafting and SMC pursuant to 38 U.S.C.A. § 1114 (s) is being awarded for the entire period from November 1, 2008 through January 11, 2010, the issue of entitlement to a TDIU during this period is rendered moot.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting were met from November 1, 2008 through January 14, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7005, 7017 (2016).

2.  From November 1, 2008 through January 14, 2013, the criteria for SMC pursuant to 38 U.S.C.A. § 1114 (s) were met.  38 U.S.C.A. § 1114 (s) (West 2014).

3.  The question of whether the Veteran is entitled to a TDIU during the period from November 1, 2008 through January 11, 2010 is rendered moot by the grant of a total (100 percent) rating for ischemic heart disease with coronary artery disease status post bypass grafting and SMC pursuant to 38 U.S.C.A. § 1114(s) during this entire period, leaving no question of law or fact to decide regarding the TDIU issue during this period.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the highest rating possible for ischemic heart disease with coronary artery disease status post bypass grafting for the entire period from November 1, 2008 through January 14, 2013, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68   (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

I. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4 ) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson, 12 Vet. App. at 125-126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's ischemic heart disease with coronary artery disease status post bypass grafting is rated under 38 C.F.R. § 4.104, DCs 7005-7017.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of DCs 7005-7017 reflects that the Veteran's cardiac disability is described as both arteriosclerotic heart disease under DC 7005 and coronary bypass surgery under DC 7017.

Under DC 7017, a 100 percent rating is warranted for 3 months following hospital admission for coronary bypass surgery.  Thereafter, the following rating criteria apply under both DC 7005 and DC 7017.  A 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. 38 C.F.R. § 4.104, DCs 7005, 7017.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

In the present case, a January 2010 VA cardiac examination report reflects that the Veteran experienced a myocardial infarction in 1984, underwent an angioplasty in 1985, underwent a coronary artery bypass graft in 1995, was diagnosed as having coronary atherosclerosis in 2001, and had a stent put in place in 2005.  There was also a history of hypertension, hypertensive heart disease, angina, dizziness, fatigue, and dyspnea.  There was no history of any rheumatic fever, heart rhythm disturbance, valvular heart disease (including prosthetic valve), congestive heart failure, any other heart disease, or syncope.  Dyspnea occurred with mild exertion and continuous medication was required for the Veteran's heart disease.  

Examination revealed that there was no evidence of any pulmonary hypertension, that heart sounds (S1, S2) were present, and that there was a regular heart rhythm.  The Veteran was alert, fully oriented, and in no acute distress.  The examiner who conducted the examination indicated that cardiac stress testing was not conducted because METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The Veteran had an estimated METs level of 5-7 based on his report that he was easily able to dig in the garden, slowly climb stairs, and walk (4.5-5 miles per hour).  X-rays and left ventricle testing revealed that his heart size was normal and that his ejection fraction was greater than 50 percent.  A diagnosis of coronary artery disease status post coronary artery bypass graft was provided.  This disability would impact the Veteran's ability to work because it would result in lack of stamina, weakness, or fatigue.  The disability also affected his usual daily activities in that he easily became "winded," but he was unsure as to whether this was a result of his coronary artery disease, non service-connected chronic obstructive pulmonary disease (COPD), or both diseases.

The report of an August 2011 VA cardiac examination reflects that the Veteran had a history of percutaneous coronary intervention and myocardial infarction in 1984 and coronary bypass surgery in 1995, but that there was no history of any heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The Veteran required continuous medication for his cardiac disease.  He did not experience any congestive heart failure.  His estimated METs level was 5-7 (consistent with activities such as golfing (without a cart), mowing the lawn (push mower), and heavy yard work (digging)) before experiencing dyspnea.  An echocardiogram conducted in March 2010 revealed that there was no evidence of any cardiac hypertrophy or dilatation and that the Veteran's left ventricular ejection fraction was 55 percent.  The Veteran was diagnosed as having ischemic heart disease status post coronary artery bypass graft.  He reported that he retired as a police officer in 1984 due to a myocardial infarction and that he was unable to work as a police officer due to "chest pain with exertion."  He was unable to lift more than 40 pounds, was unable to walk more than 100 yards at a time, and was able to tolerate stationary bike riding for approximately 10 minutes.

The examiner who conducted the August 2011 VA examination reported that cardiac stress testing was medically contraindicated because the Veteran's METs level was easily estimated based upon his known disease, level of physical activity, and reported symptoms.  Also, he would be unable to perform an adequate stress test due to his orthopedic conditions.  His estimated METs level of 5-7 was based on the fact that he reported that he was able to ride a stationary bike for approximately 10 minutes, but that he could do better if not for pressure in his back.  In addition, his ejection fraction was normal and his cardiac disease was stable on medical therapy.

A July 2013 examination report from D. Tindall, M.D. indicates that the Veteran experienced angina 1 to 2 times per month which was associated with emotional upset, lifting 25 pounds, and walking more than 20-25 yards using forearm crutches.  He was unable to rake, sweep, mop, or use a weed eater due to angina.  Examination revealed that there was regular cardiac rhythm with a faint systolic murmur along the left sternal border without gallop or rub.  There were normal S1 and S2 heart sounds.  The Veteran was diagnosed as having stable angina pectoris status post coronary artery bypass graft and percutaneous coronary intervention, among other things.

Dr. Tindall noted that he reviewed the Veteran's claims file and he concluded that the Veteran had stable angina, status post coronary artery bypass graft and percutaneous coronary intervention.  In light of the fact that the Veteran's physical condition was such that he was unable to do a treadmill cardiac stress test, his level of activity expressed in METs was determined from his history and was found to be 1-3 METs.

In an August 2016 statement, D. Libert, M.D. reported that he reviewed the Veteran's complete claims file and treatment records.  Among other treatment records, he noted an April 20, 2009 VA treatment record which revealed that the Veteran presented for a cardiology consultation due to chest heaviness/squeezing in his left anterior chest for the preceding 4 to 5 months which occurred with exertion, radiated into his left arm, and was associated with shortness of breath and nausea.  The Veteran reported that such symptoms were similar to the symptoms that he experienced prior to his coronary artery bypass graft in 1995.  Subsequent treatment records dated from May 2009 to January 2013 documented reports of chest pain on exertion, dyspnea both at rest and with minimal activity, palpitations, and chest tightness.  A cardiac catherization was performed in November 2011 due to unstable angina.  Diagnoses of angina and paroxysmal afibrillation were provided.
Dr. Libert opined that as of April 20, 2009 (the date of the Veteran's VA cardiology evaluation for a 4-5 month history of chest heaviness, squeezing in his left anterior chest and left arm, shortness of breath, and nausea), the Veteran's workload capacity, expressed in METs, was likely ("more likely than not") at the exertional level of "3 METs or less."  As of that date, exertion at the 3 METs or less level resulted in significant and notable cardiac symptomatology (i.e., severe angina, radiating pain, nausea, and dyspnea) due to the Veteran's service-connected cardiac disability.  Dr. Libert acknowledged that the Veteran had a history of COPD and asthma, but he explained that pulmonary function testing was interpreted as showing a mild obstructive defect in March 2007 and as being normal in July 2009.  Based on the results of the Veteran's pulmonary function testing and a longitudinal review of the record, Dr. Libert opined that the Veteran's COPD and asthma were not severe enough prior to January 2010 to be the objective cause of his chronic symptomatology (i.e., chronic shortness of breath and angina).  Therefore, the Veteran's cardiac complaints were likely ("more likely than not") the result of his service-connected cardiac disability alone.

The January 2010, August 2011, and August 2016 opinions as to the Veteran's METs levels are all based upon a review of the Veteran's treatment records and reported history and address his estimated METs levels in the absence of actual METs testing.  Although the January 2010 and August 2011 opinions are based on the Veteran's reported cardiac symptoms, they do not address the symptomatology documented in the Veteran's VA treatment records dated since April 20, 2009.  By contrast, Dr. Libert specifically acknowledged and commented on these treatment records and provided a detailed rationale for his opinion that the Veteran's METs level was 3 or less as of April 20, 2009.  Hence, the Board finds that Dr. Libert's opinion is slightly more probative than the January 2010 and August 2011 opinions.

In light of the January 2010, August 2011, and August 2016 opinions, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's service-connected cardiac disability limited his workload to 3 METs or less.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that the above evidence supports a finding that the symptoms of the Veteran's cardiac disability more closely approximated the criteria for a 100 percent rating under DCs 7005 and 7017 (reflective of a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope).  The April 20, 2009 VA cardiology evaluation which was noted by Dr. Libert (and which was the basis for his conclusion that the Veteran's METs level was 3 or less as of April 20, 2009) reflects that the Veteran reported that there was a 4-5 month history of chest heaviness, squeezing in his left anterior chest and left arm, shortness of breath, and nausea.  Hence, again resolving reasonable doubt in the Veteran's favor, the earliest that it is currently factually ascertainable that his cardiac disability warranted a 100 percent rating is November 1, 2008.  Thus, an initial 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting is awarded for the entire period from November 1, 2008 through January 14, 2013.

II. SMC

Pursuant to 38 U.S.C.A. § 1114 (s), when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, he is entitled to SMC.  38 U.S.C.A. § 1114 (s)(1).  The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App. at 35; see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 280 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

In the decision above, the Board has granted an initial 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting from November 1, 2008 through January 14, 2013.  As the Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) during this period, entitlement to SMC is warranted during the entire period from November 1, 2008 through January 14, 2013.


III. TDIU from November 1, 2008 through January 11, 2010

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

As the Board is granting a 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting for the entire period from November 1, 2008 through January 14, 2013, there remains no time during the period from November 1, 2008 through January 11, 2010 where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating may still form the basis for assignment of SMC pursuant to 38 U.S.C.A. § 1114 (s).  See Bradley, 22 Vet. App. at 280.  In this case, however, the Board is already awarding SMC pursuant to 38 U.S.C.A. § 1114(s) during the entire period from November 1, 2008 through January 11, 2010.  For this reason, the issue of entitlement to a TDIU at any time from November 1, 2008 through January 11, 2010 is now rendered moot, leaving no question of law or fact to decide regarding the TDIU issue during this period.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU from November 1, 2008 through January 11, 2010 must be dismissed as moot.

ORDER

Entitlement to an initial 100 percent rating for ischemic heart disease with coronary artery disease status post bypass grafting, from November 1, 2008 through January 14, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s), from November 1, 2008 through January 14, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU from November 1, 2008 through January 11, 2010, is dismissed.


REMAND

As for the appeal for a higher initial rating for ischemic heart disease with coronary artery disease status post bypass grafting during the period prior to November 1 2008, the Board finds that the evidence is currently insufficient to properly rate the disability during this period according to the applicable criteria (38 C.F.R. § 4.104, DCs 7005, 7017).  Hence, an appropriate medical professional should be given an opportunity to conduct a comprehensive review and provide a retrospective opinion addressing the severity of the service-connected cardiac disability during the entire period from June 27, 2001 through October 31, 2008.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

With respect to the claim for a TDIU during the period prior to November 1, 2008, there is evidence that the Veteran was unemployable due to service-connected disabilities during this period.  As the record currently stands, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) at any time during this period.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b).  Therefore, upon remand, if there is any period prior to November 1, 2008 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16  (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

Also, the claim for a TDIU prior to November 1, 2008 is inextricably intertwined with the higher initial rating issue being remanded.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his August 2016 opinion, Dr. Libert references various records of VA treatment for a cardiac disability dated through 2011.  Although there are some treatment records from the North Florida/South Georgia Veterans Health System dated from January 2000 to May 2013 in the claims file, a number of the records referenced by Dr. Libert are not included among these records.  Hence, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).



Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability during the period from June 2001 through October 31, 2008, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a cardiac disability during the period from June 2001 through October 31, 2008 from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all VA records of the Veteran's treatment from the North Florida/South Georgia Veterans Health System dated from June 2001 through October 31, 2008; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand), should be referred to a VA physician with appropriate expertise to review and provide a retrospective opinion as to the severity of the Veteran's service-connected ischemic heart disease with coronary artery disease status post bypass grafting during the period from June 27, 2001 through October 31, 2008.

Based on all examination findings and the Veteran's documented medical history and lay assertions, the physician should identify the nature and severity of any manifestations of ischemic heart disease with coronary artery disease status post bypass grafting during the period from June 27, 2001 through October 31, 2008 and, if possible, indicate (a) whether at any point during that period the service-connected cardiac disability increased in severity; (b) the approximate date(s) of any such change(s); and (c) the severity of the disability on each date.

Specifically, the physician should state the estimated number of METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope; whether there was any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; the number of any episodes of congestive heart failure during any one year period; and the Veteran's ejection fraction.

The physician should also provide a full description of the functional effects of the service-connected cardiac disability on the Veteran's ability to perform ordinary activities during the period from June 27, 2001 through October 31, 2008.

The opinion provider must provide reasons for any opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected cardiac disability.

4.  Thereafter, if there is any period from June 27, 2001 through October 31, 2008 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b) at any period prior to November 1, 2008.  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

5.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in January 2012.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


